DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 07/22/2022 have been fully considered but they are not persuasive.  Applicant asserts: 
Applicant’s Amendment: Applicant amends claims 8 and 15-19.
Examiner Response: Examiner very kindly points out Applicant’s amendment filed on 07/22/2022 does not contain any amendment to Claim 8.
Re Claims 1, 8 and 15: While Bendi indicates that an Internet connection may be utilized, the Internet connection is used to make a voice call, such as a VoIP call. In other words, the calls described in Bendi are voice calls. One with ordinary skill in the art would readily recognize that a voice call is different from electronic messaging. Therefore, Bendi does not describe a request utilizing electronic messaging. Consequently, Bendi does not disclose at least "receiving, from a user equipment (UE) associated with a wireless telecommunications network, a request to communicate with a Public Safety Answering Point (PSAP) utilizing electronic messaging" as claim 1 recites.
Examiner Response: Examiner respectfully disagrees and very kindly points out that Bendi discloses receiving, from a user equipment (UE) (See Bendi NOTE: See Col. 2: lines 58-67. (15) for further details re user device 205) associated with a wireless telecommunications network, a request to communicate with a Public Safety Answering Point (PSAP) (See Bendi Fig. 2,  Col. 7: lines 23-28. (34) Process 500 may additionally include determining (at 520) whether the call is an emergency call. For example, as described above with respect to emergency call routing component 320, TMDN server 220 may determine whether a callee of the call is an emergency call center, such as PSAP 230) utilizing electronic messaging; (See Bendi Fig. 1, Col. 2: lines 9-10. (11)  The call may be placed via, for example, an Internet connection (e.g., a VoIP service or a similar service)) See Bendi Fig. 5, Col. 7: lines 19-22. (33) TMDN server 220 may receive a call from a particular user device 205. Referring to FIG. 6, by way of example, the particular user device 205 may be a user device that has a shared MDN.
Examiner Response: Examiner very kindly points out electronic messaging refers to communication using electronic media, communication via electronical transmission including voice call (See, for instance, https://en.wikipedia.org/wiki/Electronic_messaging and https://www.lawinsider.com/dictionary/electronic-message) 
Examiner Response: Examiner very kindly points out there is no detail in the claim pertaining to the nature of electronic messaging excluding voice messaging or electronic messaging be limited to text messaging.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(2)(1) as being anticipated by Bendi (US 9503577 B1)

Re: Claim 1
Bendi discloses a system (See Bendi  Figs. 1/2/6) comprising: 
one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations comprising: (See Bendi  Fig. 5, Col. 8: lines 52-53. (30) process 500 may be performed by TMDN server 220)
See Bendi  Fig. 8, Col. 9: lines 36-38. (50) The software instructions stored in memory 830 may cause processor 820 to perform processes described herein.
receiving, from a user equipment (UE) (See Bendi NOTE: See Col. 2: lines 58-67. (15) for further details re user device 205) associated with a wireless telecommunications network, a request to communicate with a Public Safety Answering Point (PSAP) (See Bendi Fig. 2,  Col. 7: lines 23-28. (34) Process 500 may additionally include determining (at 520) whether the call is an emergency call. For example, as described above with respect to emergency call routing component 320, TMDN server 220 may determine whether a callee of the call is an emergency call center, such as PSAP 230) utilizing electronic messaging; (See Bendi Fig. 1, Col. 2: lines 9-10. (11)  The call may be placed via, for example, an Internet connection (e.g., a VoIP service or a similar service))
See Bendi Fig. 5, Col. 7: lines 19-22. (33) TMDN server 220 may receive a call from a particular user device 205. Referring to FIG. 6, by way of example, the particular user device 205 may be a user device that has a shared MDN.
identifying that the UE is associated with a non-unique number; (See Bendi Fig. 1, Col. 2: lines 5-8. (11) as shown in FIG. 1, three example devices (e.g., a smart phone, a laptop computer, and a VoIP phone) may share the same telephone number (sometimes referred to as a Mobile Directory Number (“MDN”)). 
See Bendi Fig. 5, Col. 7: lines 41-43. (36) process 500 may further include determining (at 530) whether the particular user device is in a group of user devices that share an MDN.
NOTE: Also See Fig. 1, Col. 2: lines 17-23.
temporarily associating an emergency route back number (ERBN) (See Bendi Fig. 1, Col. 2: lines23-25: (12) The routed call may indicate the TMDN, so that the 9-1-1 call center can call the laptop computer back in case of disconnection) with the UE; and 
See Bendi  Fig. 5, Col. 7: lines 56-64. (37) If, on the hand, the user device is in such a group (at 530—YES), then process 500 may include selecting (at 535) a TMDN for the particular user device from a pool of TMDNs. For example, as described above with respect to TMDN repository 315 and emergency call routing component 320, TMDN server 220 may select a TMDN for user device 205, based on determining that user device 205 has placed an emergency call and that user device 205 is associated with a shared MDN.
NOTE: Also See Fig. 1, Col. 2: lines 17-23. (12). 
NOTE: See Fig. 4 with Col. 6, lines 38-39 (29) for examples.  
removing the association of the ERBN with the UE upon an occurrence of one or more events.
See Bendi Fig. 3, Col. 5: lines 23-26. (25) TMDN repository 315 may revoke a TMDN after a particular amount of time has elapsed since the TMDN was assigned to a particular user device 205 (e.g., after one hour, after six hours, etc.).
NOTE: Also See Claim 1.

Re: Claims 2 and 9
Bendi discloses wherein the identifying that the UE is associated with a non-unique number comprises determining that the UE is associated with one or more of a shared line, and a hunt group.
See Bendi Fig. 5, Col. 7: lines 41-43. (36) process 500 may further include determining (at 530) whether the particular user device is in a group of user devices that share an MDN.
NOTE: Also See Bendi Fig. 1, Col. 2: lines 17-23. (11) For example, as shown in FIG. 1, three example devices (e.g., a smart phone, a laptop computer, and a VoIP phone) may share the same telephone number (sometimes referred to as a Mobile Directory Number (“MDN”)).

Re: Claims 3 and 10
Bendi discloses wherein associating the ERBN with the UE, comprises obtaining the ERBN from a group of available ERBNs.
See Bendi  Fig. 3, Col. 5: lines 38-41. (25) TMDN repository 315 may receive and/or store information regarding TMDNs that may be assigned to user devices 205 (e.g., when user devices 205 place emergency calls). TMDN repository 315 may store a pool of TMDNs, and may store information indicating whether a particular MDN has already been assigned (e.g., is unavailable) or not (e.g., is available).

Re: Claims 4 and 11
Bendi discloses providing the ERBN to one or more of the PSAP and the UE.
See Bendi Col. 6, lines 4-8: (26) Routing the call may also include providing the TMDN with the call notification (e.g., in lieu of the shared MDN associated with user device 205), so that PSAP 230 may subsequently use the TMDN (e.g., to call and/or locate user device 205).
NOTE: Also See Bendi Fig. 5, Col. 8: lines 1-3. (38).

Re: Claims 5 and 12
Bendi discloses wherein temporarily associating the ERBN with the UE comprises associating the ERBN with the UE for a period of time.
See Bendi Fig. 3, Col. 5: lines 23-26. (25) TMDN repository 315 may revoke a TMDN after a particular amount of time has elapsed since the TMDN was assigned to a particular user device 205 (e.g., after one hour, after six hours, etc.).
NOTE: Also See Claim 1.

Re: Claims 6 and 13
Bendi discloses wherein removing the association of the ERBN with the UE upon the occurrence of the one or more events comprises determining that the period of time has elapsed.
See Bendi Fig. 3, Col. 5: lines 23-26. (25) TMDN repository 315 may revoke a TMDN after a particular amount of time has elapsed since the TMDN was assigned to a particular user device 205 (e.g., after one hour, after six hours, etc.).
NOTE: Also See Claim 1.

Re: Claims 7 and 14
Bendi discloses wherein removing the association of the ERBN with the UE comprises returning the ERBN to a pool of ERBNs (See Bendi  Fig. 5, Col. 7: lines 58-59. (37) selecting (at 535) a TMDN for the particular user device from a pool of TMDNs) that are available for assignment by a component within the wireless telecommunications network.
(See Bendi  Col. 5: lines 43-55.  (25) TMDN repository 315 may revoke TMDNs in a more dynamic fashion. For instance, TMDN repository 315 may revoke TMDNs, on a first-in-first-out basis, once the quantity of available TMDNs falls below a threshold. In this manner. . . TMDNs may be made more readily available in situations where a relatively high quantity of TMDNs are needed.

Re: Claim 8
Bendi discloses a method comprising (See Bendi  Fig. 5, Col. 8: lines 52-53. (30) process 500 may be performed by TMDN server 220)
receiving, from a user equipment (UE) associated with a wireless telecommunications network, a request to communicate with a Public Safety Answering Point (PSAP) utilizing electronic messaging; 
identifying that the UE is associated with a non-unique number; 
temporarily associating an emergency route back number (ERBN) with the UE; and 
removing the association of the ERBN with the UE upon an occurrence of one or more events.
NOTE: See the rejection of Claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendi in view of LI; (US 20140307858 A1)

Re: Claim 15
Bendi discloses a device (See Bendi  Figs. 1/2/6: TMDN server 220) comprising: 
one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations comprising: 
(See Bendi  Fig. 5, Col. 8: lines 52-53. (30) process 500 may be performed by TMDN server 220)
See Bendi  Fig. 8, Col. 9: lines 36-38. (50) The software instructions stored in memory 830 may cause processor 820 to perform processes described herein.
obtaining the ERBN; and causing the ERBN to be associated with the UE (See Bendi Fig. 1, Col. 2: lines23-25: (12) The routed call may indicate the TMDN, so that the 9-1-1 call center can call the laptop computer back in case of disconnection) for a period of time. (See Bendi Fig. 3, Col. 5: lines 23-26. (25) TMDN repository 315 may revoke a TMDN after a particular amount of time has elapsed since the TMDN was assigned to a particular user device 205 (e.g., after one hour, after six hours, etc.).
See Bendi  Fig. 5, Col. 7: lines 56-64. (37) If, on the hand, the user device is in such a group (at 530—YES), then process 500 may include selecting (at 535) a TMDN for the particular user device from a pool of TMDNs. For example, as described above with respect to TMDN repository 315 and emergency call routing component 320, TMDN server 220 may select a TMDN for user device 205, based on determining that user device 205 has placed an emergency call and that user device 205 is associated with a shared MDN.
NOTE: Also See Fig. 1, Col. 2: lines 17-23. (12). 
NOTE: See Fig. 4 with Col. 6, lines 38-39 (29) for examples. 
Bendi does not appear to explicitly disclose receiving a request to associate an emergency route back number (ERBN) with a user equipment (UE) that is associated with a wireless telecommunications network, the request being an electronic message; 
In a similar endeavor, LI discloses receiving a request to associate an emergency route back number (ERBN) with a user equipment (UE) that is associated with a wireless telecommunications network, the request being an electronic message; (See LI Fig. 2, [0040] an emergency call without a valid telephone number)
See LI Fig. 2, [0040] When the user device 210 attempts to make an emergency call without a valid telephone number, call control device 240 may request a temporary telephone number from HSS 250. HSS 250 may select, from the pool of temporary telephone numbers, a temporary telephone number to be used by user device 210.
obtaining the ERBN; and 
See LI [0040]  Call control device 240 may receive the temporary telephone number from HSS 250,
Note, Bendi and Li are analogous art because both are directed to emergency services  using a temporary number (See Bendi Abstract and LI Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bendi invention by employing the teaching as taught by LI to provide the limitation.  The motivation for the combination is given by LI which provides load balancing. 

Re: Claim 16
Bendi in view of Li discloses removing the association of the ERBN at the expiration of the period of time.
See Bendi Fig. 3, Col. 5: lines 23-26. (25) TMDN repository 315 may revoke a TMDN after a particular amount of time has elapsed since the TMDN was assigned to a particular user device 205 (e.g., after one hour, after six hours, etc.).
NOTE: Also See Claim 1.

Re: Claim 17
Bendi in view of Li discloses wherein the request is received from a gateway  coupled to the UE and 
See LI; Fig. 2, [0019] Call control device 240 may include one or more computation or communication devices, such as a call session control function (CSCF) server or another type of server device, a gateway, a switch, or the like
The motivation for the combination is given by LI which provides which provides load balancing.
wherein the ERBN is utilized by a Public Safety Answering Point (PSAP) to contact the UE.
See Bendi Col. 6: lines 4-9 (26) Routing the call may also include providing the TMDN with the call notification (e.g., in lieu of the shared MDN associated with user device 205), so that PSAP 230 may subsequently use the TMDN (e.g., to call and/or locate user device 205).
NOTE: Also See Bendi Fig. 1, Col. 2: lines 23-25: (12).

Re: Claim 18
Bendi in view of Li discloses causing the ERBN to be provided to one or more of a Public Safety Answering Point (PSAP) and the UE.
See Bendi Col. 6, lines 4-8: (26) Routing the call may also include providing the TMDN with the call notification (e.g., in lieu of the shared MDN associated with user device 205), so that PSAP 230 may subsequently use the TMDN (e.g., to call and/or locate user device 205).
NOTE: Also See Bendi Fig. 5, Col. 8: lines 1-3. (38).

Re: Claim 19
Bendi in view of Li discloses wherein the UE is associated with one or more of a shared line or a hunt group.
See Bendi Fig. 5, Col. 7: lines 41-43. (36) process 500 may further include determining (at 530) whether the particular user device is in a group of user devices that share an MDN.
NOTE: Also See Bendi Fig. 1, Col. 2: lines 17-23. (11) For example, as shown in FIG. 1, three example devices (e.g., a smart phone, a laptop computer, and a VoIP phone) may share the same telephone number (sometimes referred to as a Mobile Directory Number (“MDN”)).

Re: Claim 20
Bendi in view of Li discloses wherein obtaining the ERBN comprises obtaining the ERBN from a group of available ERBNs.
See Bendi  Fig. 3, Col. 5: lines 38-41. (25) TMDN repository 315 may receive and/or store information regarding TMDNs that may be assigned to user devices 205 (e.g., when user devices 205 place emergency calls). TMDN repository 315 may store a pool of TMDNs, and may store information indicating whether a particular MDN has already been assigned (e.g., is unavailable) or not (e.g., is available).
NOTE: See Fig. 4 with Col. 6, lines 38-39 (29) for examples.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644